Citation Nr: 0913036	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had Army service from October 1966 to October 
1968.  He died in May 2005.  The appellant is advancing her 
appeal as the Veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
March 2006.  A statement of the case was issued in April 
2006, and a substantive appeal was received in May 2006.  

In a substantive appeal received in May 2006, the appellant 
marked the appropriate box to indicate that she wanted a 
Board hearing at the local RO.  The appellant was scheduled 
for a December 2008 hearing before the Board at the RO in 
December 2008, but failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a claim of service connection for the cause of the 
Veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

Here, the Veteran's death certificate reveals that the 
immediate cause of death was viral pneumonia with non 
Hodgkin's lymphoma and renal failure as the underlying causes 
of death.

The Board notes that in a July 2005 letter, Brian Berryman, 
MD stated that hematolymphoid malignancies have been seen in 
patients with exposure to chemicals including Agent Orange.  
He continued that if the Veteran was exposed to such 
chemicals during his military duty, then he and his family 
are due reasonable compensation.  

Based on review of the record, the Board finds the RO should 
attempt to verify whether the Veteran had set foot in 
Vietnam.  A few months prior to his death, the Veteran had 
submitted a statement that was received in March 2005.  He 
stated that he travelled on the USS Upshur and arrived in 
Quinang, Vietnam on December 25, 1967.  He continued that 
after two days, he was then shipped to Bangkok, Thailand 
where he served as a truck driver.  The Board notes that 
service personnel records show that the Veteran was assigned 
to 33d Transportation Platoon of Fort Lewis Washington from 
September 1967 to December 1967.  As the appellant's 
representative noted in a March 2009 statement, no attempts 
have been made to verify whether the Veteran had set foot in 
Vietnam.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to verify 
whether the USS Upshur was docked in 
Vietnam in December 1967.  Specifically, 
the RO should attempt to obtain the ship 
history of the USS Upshur, while the 
Veteran was stationed assigned to the 33d 
Transportation Platoon of Fort Lewis, 
Washington.

2.  The RO should also request U.S. Army 
and Joint Services Records Research 
Center to attempt to verify through unit 
records whether members of the 33d 
Transportation Platoon of Fort Lewis, 
Washington were on Board the USS Upshur 
in December 1967.

3.  The RO should also take appropriate 
action to request the Department of 
Defense to search its inventory of 
herbicide operations in Thailand to 
ascertain if herbicides were used at any 
locations where the Veteran was stationed 
in Thailand. 

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




